Citation Nr: 0719873	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-37 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claim of entitlement to service connection for PTSD.

In April 2006, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  Subsequent to the 
hearing, he submitted additional evidence accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in the adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran served in combat with the enemy during World 
War II.

2.  The medical evidence shows that the veteran has PTSD due 
to his combat service in World War II.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that service connection is 
warranted for PTSD, which represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

In his statements and testimony, the veteran contends that he 
has PTSD due to his combat experiences in World War II.  In 
support, he reports he participated in the Battle of the 
Bulge and points out that both private and VA examiners have 
diagnosed him as having PTSD due to his World War II combat 
experiences.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

If VA determines that the veteran engaged in combat with the 
enemy and his reported stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

Consistent with the veteran's report, a WD AGO Form 100, 
"Separation Qualification Record," reflects that the 
veteran served with Company "B," 178th Combat Battalion in 
Germany for 18 months in combat with the enemy.  Because the 
veteran is a combat veteran, this case turns on whether he 
has been diagnosed as having PTSD due to those combat 
experiences.

The veteran's private psychiatrist, who has treated him since 
April 1994, has indicated the veteran has PTSD due to his 
World War II combat experiences in a September 2004 report, 
which was submitted directly to the Board with a waiver of RO 
consideration.  

A January 2005 report prepared a private psychologist, Dr. 
Nan S. Heinbaugh, shows that she noted the veteran's World 
War II combat experiences and explained how his symptoms 
satisfied the criteria for a diagnosis of PTSD.  Similarly, a 
June 2004 VA Vet Center report reflects that the examiner 
diagnosed the veteran as having PTSD due to his World War II 
combat experiences.  

The "negative" evidence is a September 2004 VA psychiatric 
examination report that reflects that the examiner concluded 
that the veteran's symptoms did not meet the criteria for a 
diagnosis of PTSD.

In light of the above medical evidence, however, the Board 
finds it reasonable to conclude that the veteran has PTSD 
that is related to his combat experiences during World War 
II.  The veteran has satisfied all three elements necessary 
for a claim for service connection for PTSD because the 
evidence reflects a current diagnoses of PTSD, official 
military records show that he engaged in combat with the 
enemy, and his reported stressors are combat-related.  As 
such, service connection is warranted.






ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


